Agreement and Mutual Release

 

This Agreement and Mutual Release (“Agreement”) is made effective this
                         day of January, 2017, by and between Meyer &
Associates, LLC (“M&A”), of the first part, and Advanced Voice Recognition
Systems, Inc. (“AVRS”) and Walter Geldenhuys (“Geldenhuys”), of the second
part.  The signatories to this Agreement will be referred to jointly as the
“Parties.”

Recitals


A.                AVRS ENGAGED M&A TO PERFORM LEGAL SERVICES FOR AVRS AND
EXECUTED AN ENGAGEMENT AGREEMENT SETTING FORTH THE TERMS UPON WHICH AVRS WAS TO
PAY FOR THE LEGAL SERVICES. GELDENHUYS AGREED TO BE JOINTLY AND SEVERALLY LIABLE
FOR AVRS’S OBLIGATIONS UNDER THE ENGAGEMENT LETTER.


B.                 CLAIMING A DEFAULT UNDER THE ENGAGEMENT AGREEMENT, M&A FILED
A LAWSUIT, MEYER & ASSOCIATES, LLC V. ADVANCED VOICE RECOGNITION SYSTEMS, INC.
ET AL., 2017CV32482 (ARAPAHOE COUNTY DISTRICT CT., COLORADO)(THE “LAWSUIT.”)


C.                 THE PARTIES WISH TO AVOID THE TIME AND EXPENSE OF LITIGATION
TO THE EXTENT POSSIBLE, AND TO THAT END ENTER INTO THIS AGREEMENT.

            In consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the sufficiency of which
hereby is acknowledged, the undersigned Parties hereby agree, represent,
warrant, and covenant as follows:

 

Agreement


1.      DEFINITIONS


1.1              “CLAIM” OR “CLAIMS” MEANS ANY AND ALL CLAIMS, RIGHTS,
OBLIGATIONS, CAUSES OF ACTION, SUITS, OR DEMANDS OF ANY KIND OR CHARACTER,
HOWEVER DENOMINATED, WHICH RELATE TO OR ARISE OUT OF THE ENGAGEMENT LETTER
BETWEEN M&A AND AVRS AND THE LEGAL SERVICES PERFORMED THEREUNDER BY M&A AND ITS
MEMBERS, WHETHER AT LAW OR IN EQUITY, KNOWN OR UNKNOWN, DIRECT, INDIRECT, OR
SUBROGATED, AND DERIVATIVE OF ANY OF THE ABOVE.


1.2              “DAMAGES” MEANS ANY AND ALL DAMAGES OF ANY KIND OR NATURE,
INCLUDING, BUT NOT LIMITED TO, (A) PERSONAL INJURY, (B) PROPERTY DAMAGE, AND (C)
DIRECT AND INDIRECT DAMAGES, INCLUDING, WITHOUT LIMITATION, COMPENSATORY,
CONSEQUENTIAL, EXEMPLARY, EXTRAORDINARY, MARKET VALUE, ECONOMIC, NON-ECONOMIC,
AND PUNITIVE OR MULTIPLE DAMAGES.


1.3              “EFFECTIVE DATE” MEANS THE DATE SET FORTH IN THE FIRST
PARAGRAPH OF THIS AGREEMENT.


1.4              “PERSON” MEANS ANY INDIVIDUAL, FIRM, CORPORATION, ASSOCIATION,
PARTNERSHIP, JOINT VENTURE, TRUST, OR OTHER ENTITY, OR ANY FEDERAL, STATE, OR
LOCAL COURT, GOVERNMENTAL AGENCY, MUNICIPALITY, DEPARTMENT, COMMISSION, BOARD,
OR INSTRUMENTALITY.


2.         EXECUTION OF A PROMISSORY NOTE


2.1              AVRS AND GELDENHUYS WILL EXECUTE AS CO-MAKERS THE PROMISSORY
NOTE (THE “NOTE”) ATTACHED HERETO AS EXHIBIT A, AND WILL PROVIDE THE ORIGINAL
SIGNED NOTE TO M&A. 


2.2              AVRS WILL TIMELY MAKE ALL PAYMENTS REQUIRED UNDER THE NOTE AS
AND WHEN SPECIFIED. THE PARTIES EXPRESSLY AGREE THAT TIME IS OF THE ESSENCE OF
SUCH PAYMENTS.


3.      ADMINISTRATIVE STAY OF THE LAWSUIT


3.1              M&A SHALL SEEK TO HAVE THE COURT ADMINISTRATIVELY CLOSE THE
LAWSUIT PENDING THE PERFORMANCE BY AVRS AND GELDENHUYS. IF THE COURT DECLINES TO
ADMINISTRATIVELY CLOSE THE CASE, M&A SHALL FILE A NOTICE OF DISMISSAL WITHOUT
PREJUDICE.


3.2              IF AN EVENT OF DEFAULT EXISTS UNDER THE NOTE, M&A MAY SEEK TO
RE-OPEN THE LAWSUIT AND TO ASSERT THEREIN A CAUSE OF ACTION UNDER THE NOTE AND
THOSE RIGHTS SET FORTH IN THE FINAL SENTENCE OF PARAGRAPH 4.1.


3.3              IF AVRS AND GELDENHUYS FULLY PERFORM THEIR OBLIGATIONS UNDER
THE NOTE, M&A SHALL FILE IN THE LAWSUIT A NOTICE OF DISMISSAL WITH PREJUDICE. 


4.      RELEASED CLAIMS


4.1              EXPRESSLY CONDITIONED ON THE EXECUTION OF THE NOTE BY AVRS AND
GELDENHUYS, AND EXCEPTING ONLY ANY CLAIMS ARISING FROM THE NOTE AND THE RIGHTS
IDENTIFIED IN THE FINAL SENTENCE OF THIS PARAGRAPH, M&A HEREBY RELEASES AND
FOREVER DISCHARGES AVRS, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND ATTORNEYS FROM
ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS, DEMANDS, LOSSES, DAMAGES, COSTS,
ATTORNEYS’ FEES, JUDGMENTS, LIENS, INDEBTEDNESS, AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, WHETHER FIXED OR CONTINGENT, AND WHETHER WHOLLY OR
ONLY PARTIALLY ACCRUED, ARISING, IN WHOLE OR IN PART, OUT OF OR IN ANY WAY
RELATED TO, ANY TRANSACTION, MATTER, THING, OCCURRENCE, OR EVENT OCCURRING PRIOR
TO THE EFFECTIVE DATE, INCLUDING, WITHOUT LIMITATION, THE CLAIMS CURRENTLY
ASSERTED IN THE LAWSUIT. NOTWITHSTANDING THE FOREGOING, NEITHER THE NOTE NOR
THIS AGREEMENT WILL BE IN DEROGATION OF ANY OTHER RIGHTS M&A MAY HAVE, INCLUDING
ATTORNEY’S LIEN RIGHTS, AS TO THE SUMS LIQUIDATED IN THE NOTE. HENCE, IF THERE
IS A DEFAULT UNDER THE NOTE, M&A MAY STILL ASSERT ANY ATTORNEY’S LIEN RIGHTS AS
TO THE UNPAID SUMS DUE UNDER THE NOTE.


4.2              AVRS AND GELDENHUYS, ON BEHALF OF THEMSELVES AND ALL PAST,
PRESENT, AND FUTURE HEIRS, DESCENDANTS, BENEFICIARIES, PREDECESSORS, AFFILIATES,
PARTNERSHIPS, PARTNERS, TRUSTS, PARENTS, SUBSIDIARIES, SHAREHOLDERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, SUCCESSORS AND ASSIGNS, PERSONAL
REPRESENTATIVES, ESTATES AND TRUSTEES, AND THE HEIRS, SUCCESSORS, AND ASSIGNS OF
EACH OF THEM, HEREBY RELEASES AND FOREVER DISCHARGES M&A, ITS MEMBERS, EMPLOYEES
AND ATTORNEYS, TOGETHER WITH ALL OF THEIR PAST, PRESENT, AND FUTURE HEIRS,
DESCENDANTS, BENEFICIARIES, PREDECESSORS, AFFILIATES, PARTNERSHIPS, PARTNERS,
TRUSTS, PARENTS, SUBSIDIARIES, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS,
ATTORNEYS, SUCCESSORS AND ASSIGNS, PERSONAL REPRESENTATIVES, ESTATES AND
TRUSTEES, AND THE HEIRS, SUCCESSORS, AND ASSIGNS OF EACH OF THEM, OF AND FROM
ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS, DEMANDS, LOSSES, DAMAGES, COSTS,
ATTORNEYS’ FEES, JUDGMENTS, LIENS, INDEBTEDNESS, AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, WHETHER FIXED OR CONTINGENT, AND WHETHER WHOLLY OR
ONLY PARTIALLY ACCRUED, ARISING, IN WHOLE OR IN PART, OUT OF OR IN ANY WAY
RELATED TO, ANY TRANSACTION, MATTER, THING, OCCURRENCE, OR EVENT OCCURRING PRIOR
TO THE EFFECTIVE DATE. 


4.3              THE CLAIMS RELEASED IN PARAGRAPHS 4.1 AND 4.2 ARE HEREBY
REFERRED TO AS THE “RELEASED CLAIMS.”


5.      FURTHER ASSURANCES


5.1              THE PARTIES AGREE TO EXECUTE AND DELIVER ALL OTHER AND
ADDITIONAL INSTRUMENTS AND DOCUMENTS AND DO ALL SUCH OTHER ACTS AND THINGS AS
MAY BE NECESSARY TO FULLY EFFECTUATE THIS AGREEMENT.


6.      COVENANT NOT TO SUE


6.1              THE PARTIES AGREE THAT THEY WILL NOT INSTITUTE, CAUSE TO BE
INSTITUTED, OR PARTICIPATE OR COOPERATE IN THE INSTITUTION OF ANY ACTION OR
LITIGATION AGAINST ANY PARTY, IN WHICH LIABILITY IS SOUGHT IN ANY WAY TO BE
PREDICATED UPON ANY OF THE RELEASED CLAIMS (“COVENANT NOT TO SUE”). 


6.2              IN THE EVENT THAT AN ACTION IS COMMENCED IN VIOLATION OF THE
COVENANT NOT TO SUE, ANY PARTY WHO IS A PARTY TO SUCH ACTION MAY ASSERT THE
RELEASED CLAIMS AND COVENANT NOT TO SUE BY WAY OF DEFENSE, COUNTERCLAIM,
CROSS-CLAIM, OR THIRD-PARTY CLAIM, AND SHALL BE ENTITLED IN SUCH ACTION TO
RECOVER ITS COST OF DEFENSE, INCLUDING ATTORNEYS’ FEES, COSTS, AND OTHER
DISBURSEMENTS.


7.      COSTS AND EXPENSES


7.1              EXCEPT AS PROVIDED IN THIS AGREEMENT OR IN THE NOTE, EACH PARTY
AGREES TO BEAR HIS OR ITS OWN COSTS, INCLUDING ATTORNEYS’ FEES, IN CONNECTION
WITH THIS AGREEMENT AND ANY OTHER MATTERS THAT ARE THE SUBJECT OF THIS
AGREEMENT.


8.      CONFIDENTIALITY


8.1              THE PARTIES AGREE NOT TO DISCLOSE THE FACT OF THIS AGREEMENT,
THE AMOUNT OF THE AGREEMENT, OR ANY OTHER TERM OF THIS AGREEMENT, EXCEPT AS MAY
BE REQUIRED BY LAW, FOR ENFORCEMENT OF THE NOTE, AS NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE ADMINISTRATIVE CLOSURE OF THE LAWSUIT, OR AS NECESSARY FOR
ORDINARY TAX, ACCOUNTING, AND FINANCIAL REPORTING PURPOSES. 


9.      NO ADMISSION OF LIABILITY


9.1              IT IS FURTHER UNDERSTOOD AND AGREED THAT ACCEPTANCE OR DELIVERY
OF THIS AGREEMENT BY THE PARTIES SHALL NOT BE DEEMED OR CONSTRUED AS AN
ADMISSION OF LIABILITY BY ANY PARTY, AND EACH PARTY EXPRESSLY DENIES LIABILITY
OF ANY NATURE ARISING FROM OR RELATED TO THE SUBJECT OF THE AGREEMENT.   


10.  ADVICE OF COUNSEL


10.1          THE PARTIES EACH REPRESENT, ACKNOWLEDGE, AND AGREE THAT:


·                                 THEY HAVE EACH RECEIVED, OR HAVE HAD THE
OPPORTUNITY TO RECEIVE, ADVICE FROM INDEPENDENT LEGAL COUNSEL SELECTED BY THEM
PRIOR TO THEIR EXECUTION OF THIS AGREEMENT;


·                                 THE LEGAL NATURE AND EFFECT OF THIS AGREEMENT
HAS BEEN FULLY EXPLAINED TO THEM BY SUCH INDEPENDENT COUNSEL, IF SUCH COUNSEL
WERE CONSULTED;


·                                 THEY FULLY UNDERSTAND THE TERMS AND PROVISIONS
OF THIS AGREEMENT AND THE NATURE AND EFFECT THEREOF,


·                                 THEY ARE RELYING SOLELY UPON THEIR OWN
JUDGMENT AND, IF APPLICABLE, THE ADVICE OF THEIR OWN INDEPENDENT AND
INDEPENDENTLY CHOSEN COUNSEL IN EXECUTING THIS AGREEMENT;


·                                 THEY HAVE NOT RELIED UPON ANY REPRESENTATION
OR STATEMENT OF ANY OTHER PARTY, ANY EMPLOYEE OR AGENT OF ANY SUCH PARTY, OR
COUNSEL FOR ANY OTHER PARTY IN EXECUTING THIS AGREEMENT; AND


·                                 THEY ARE AWARE THAT THEY OR THEIR ATTORNEYS
MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM OR IN ADDITION TO THE FACTS THAT
THEY OR THEIR ATTORNEYS NOW KNOW OR BELIEVE TO BE TRUE WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT, BUT THAT THEIR INTENTION IS TO FULLY AND
FINALLY RELEASE EACH PARTY FROM THE RELEASED CLAIMS.


11.  NO ASSIGNMENT


11.1          THE PARTIES TO THIS AGREEMENT REPRESENT AND WARRANT THAT THEY HAVE
NOT ASSIGNED ANY OF THE RELEASED CLAIMS TO ANY OTHER PERSON.


12.  SUCCESSORS AND ASSIGNS


12.1          ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF EACH PARTY’S SUCCESSORS AND ASSIGNS.


13.  ENTIRE AGREEMENT


13.1          THIS AGREEMENT, TOGETHER WITH THE NOTE, IS THE FINAL, COMPLETE,
AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL
PROPOSALS, PRIOR AGREEMENTS, AND ALL OTHER COMMUNICATIONS BETWEEN THE PARTIES,
ORAL OR IN WRITING, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  NEITHER
PARTY SHALL BE BOUND BY ANY TERMS, CONDITIONS, STATEMENTS, WARRANTIES, OR
REPRESENTATIONS, ORAL OR WRITTEN, NOT CONTAINED IN THIS AGREEMENT. 


14.  DISCLAIMER OF RELIANCE


14.1          IN ENTERING INTO THIS AGREEMENT, THE PARTIES SPECIFICALLY AND
EXPRESSLY DISCLAIM ANY RELIANCE UPON ANY TERMS, CONDITIONS, STATEMENTS,
WARRANTIES, OR REPRESENTATIONS, ORAL OR WRITTEN, MADE BY ANY PARTY, TOGETHER
WITH ANY PARTY’S PREDECESSORS, SUCCESSORS, ASSIGNS, SHAREHOLDERS, OFFICERS,
DIRECTORS, AGENTS, ATTORNEYS, AND PERSONAL REPRESENTATIVES, THAT ARE NOT
CONTAINED IN THIS AGREEMENT.


15.  SEVERABILITY


15.1          EACH PROVISION OF THIS AGREEMENT IS INTENDED TO BE SEVERABLE, AND
IF ANY PORTION OF THIS AGREEMENT IS HELD INVALID, ILLEGAL, UNENFORCEABLE, OR
VOID FOR ANY REASON, THE REMAINDER OF THIS AGREEMENT WILL REMAIN IN FULL FORCE
AND EFFECT.  ANY PORTION OF THE AGREEMENT HELD TO BE INVALID, UNENFORCEABLE, OR
VOID WILL, IF POSSIBLE, BE DEEMED AMENDED OR REDUCED IN SCOPE, BUT SUCH
AMENDMENT OR REDUCTION IN SCOPE WILL BE MADE ONLY TO THE MINIMUM EXTENT REQUIRED
FOR PURPOSES OF MAXIMIZING THE VALIDITY AND ENFORCEABILITY OF THIS AGREEMENT.


16.  MODIFICATION 


16.1          NO TERM OR PROVISION OF THIS AGREEMENT MAY BE VARIED, CHANGED,
MODIFIED, WAIVED, DISCHARGED, OR TERMINATED ORALLY, EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF THE VARIATION,
CHANGE, MODIFICATION, WAIVER, DISCHARGE, OR TERMINATION IS SOUGHT. 


17.  JOINTLY DRAFTED


17.1          THE PARTIES, BY AND THROUGH THEIR COUNSEL, MUTUALLY CONTRIBUTED TO
THE PREPARATION OF AND HAVE HAD THE OPPORTUNITY TO REVIEW AND REVISE THIS
AGREEMENT.  ACCORDINGLY, NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED
AGAINST ANY PARTY TO THIS AGREEMENT BECAUSE THAT PARTY, OR ITS COUNSEL, DRAFTED
OR ASSISTED IN THE DRAFTING OF THE PROVISION.  THIS AGREEMENT AND ALL OF ITS
TERMS SHALL BE CONSTRUED EQUALLY AS TO ALL PARTIES.


18.  APPLICABLE LAW


18.1          THIS AGREEMENT, INCLUDING ITS INTERPRETATION OR ENFORCEMENT, SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF COLORADO, EXCLUSIVE OF ITS CHOICE OF LAW
RULES. 


19.  EXECUTION IN MULTIPLE COUNTERPARTS


19.1          THIS AGREEMENT AND ALL DOCUMENTS TO BE EXECUTED HEREUNDER MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH MAY BE TREATED AS AN ORIGINAL
DOCUMENT.


20.  FACSIMILES AND COPIES


20.1          THIS AGREEMENT AND ALL DOCUMENTS TO BE EXECUTED HEREUNDER MAY BE
EXECUTED BY FACSIMILE, AND BOTH FACSIMILE AND PHOTOCOPIES MAY BE TREATED AS
ORIGINAL DOCUMENTS; PROVIDED, HOWEVER, THAT THE NOTE MUST BE EXECUTED IN INK BY
THE SIGNATORIES, AND THE ORIGINAL OF THE NOTE MUST BE DELIVERED TO M&A.


21.  AUTHORITY OF SIGNATORIES


21.1          EACH PERSON SIGNING THE AGREEMENT REPRESENTS THAT HE OR SHE HAS
THE AUTHORITY TO BIND THE PARTY ON BEHALF OF WHOM OR WHICH HE OR SHE SIGNS TO
THE TERMS OF THIS AGREEMENT.


22.  HEADINGS


22.1          THE HEADINGS OF THE PARAGRAPHS OF THE AGREEMENT HAVE BEEN INSERTED
FOR REFERENCE ONLY, ARE NOT PART OF THE AGREEMENT, AND ARE NOT TO BE USED IN ANY
WAY IN THE CONSTRUCTION OR INTERPRETATION OF THE AGREEMENT.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their respective names on the date reflected next to their signature.

-SIGNATURE PAGE FOLLOWS-


Meyer & Associates, LLC

DATED this _____ day of January, 2018

________________________________________

 

By: Lee G. Meyer

Title: Managing Member

 

Advanced Voice Recognition Systems, Inc.

DATED this _____ day of January, 2018

________________________________________

By:
Title:

 

Walter Geldenhuys

DATED this _____ day of January, 2018

________________________________________

Walter Geldenhuys

 